/   ’




                                     October     9, 1950

        Hon. Joe W. Lovelace                     Opinion wo. v-1112.
        County Attorney
        Cass County                            Rer Legality of equaliz-
        Linden, Texas                              ing the salaries    of
                                                   various county offi
                                                   cials by fixing the
                                                   salary of each offl-
                                                   cial at the average
                                                   of their collective
        Dear Mr. Lovelacer                         present salaries.
                   You have requested          our opinion      on the follow-
        ing questionsr
                   virst     Questson.     can     the   Commission-
             ers' Court of Cass County take the sum total
             of the salaries      paid the four County Commis-
             sioners,   the County Judge, Tax Aesessor-Col-
             lector,   County Clerk, County Treasurer,      County
             Attorney,   Sheriff,     District Clerk and County
             Auditor,   divide this total by the number of
             offices,   take this average, and set the sal-
             ary of each offloe       affeoted at this average
             amount?
                    “second   Question.   In event the C&s-
             stoners'     Court of Cass County does not have
             the authority     to equalize the salaries   of the
             various county offices      of Cass County in the
             manner provided in 'Question One', may the
             Commissioners* Court reduce the salaries       of
             some of the county offices,      leave othezssta-
             tus quo and raise others, and if so what are
             the maximumand minimums for each office        af-
             fected?
                   "Third Question.    In event the Cozznis-
             sioners'   Court of Cass County has the author-
             ity to equalize the salaries    of the various
             County qffices   as requested in 'Question One'
             or in 'Question Two', may it take such action
             at the next regular term of said court OF must
             the court gait until the first    meeting In the
             year 19511
                                                                        ‘.   .




Hon. Joe W. Lovelace,      page 2    (V-1112)


           The salaries        of the County Colmaissioners are
governed by the provisions         of Articles   2350 and 3912g,
Vernon’s Civil Statutes.          The salaries   of the County
Judge, Tax AsB~ssor-Collector,         County Clerk, County
Treasurer,  County Attorney, Sheriff,          and Mstrlct    Clerk
are governed by the provisions         of Section 13 of Article
3912e and Article     3912g, V.C.S. ,The salary of the Coun-
ty Auditor Is governed by the p~ovlslons           of Article   1646,
V.C.S.,  and Is fixed by the District          Judge.
           You are therefore    advised that the Comml~sion-
ers) Court does not have the authority to set the salary
of each offlae   In the county at the average ,amount paid
all officers where the amount so fixed would not fall
within the prescribed    limita   but IS only authorized to
set the salaries   within the limits provided by statute.
              Based upon the population of Cass County (20,-
000 inhabitants     or more) the maximum salary of the Coun-
ty Judge, Tax Assessor-Collector,        County Clerk, County
Treasurer,     County Attorney, Sheriff,    and District  Clerk
is $5,468.75,     computed aB follov~t     Haximum salary al-
lowed in 1935 under Article      .3912e, Section 13, of $3,-
200.00 plus a 25% increase allowed in 1945 by subdivision
  e” of Seotion 13, Article     3912e, plue 25s lnarease    al-
loved in 1 49 by the provislon~        of Article 3 12g ($3,-
500 plus $i375 plus 41093.75 equals $5,468.75 3 . The
zz~y      ;a;ary of the County Auditor is $5,468.75.        Art.
     ,  .   .  .
            Gas8 County had an assessed valuation,    accord-
ing to the last (1949) approved tax roll of $10,990 179.-
00, and a tax valuation in 1948 (1947 tax roll)      of )lO,-
263,955.OO.    Therefore; the maxtiws  aalar  of   a County
Commissioner of Cass County iB $2750.00 ($2200 plus $550).
Arts. 2350 and 3912g, V.C.S.
           The minlmum salary of those officers    governed
by the provisions  of Section 13 of Article   3912e is ‘the
total sum earned as compensation by him in his official
capacity for the fiscal   year of 1935.”   There is no mini-
mum set for the salaries   of County CozuzUsloners.
            Since Cass County has a population of 20,000 or
more you are advised    in answer to your third question that
the salaries    of the county officers may be raised or lov-
ered at any time so long a8 the salaries     are set within
the minimum and maximum provided by law.      Atty. @en. Op.
v-912 (1949).     In connection with the foregoing,  we point
Hon. Joe W. Lovelace,     Page 3   (V-11121


out that the provisions    of Article  3912g require the Com-
miss$onexs’ Court to raise the salaries      oP the remaining
county officials   in like proportion   to the raise in sal-
aries of the County Coprmissioners.In addition It should
be noted that Article    1646, V.C.S.,  providea that no change
in the salary oP the County Auditor shall become affective
until’the  beginning of the ensuing fiscal     year.
                          SUBMARY
            The Commlssloners~ Court 15 without
     authority   to set the salary of each county
     officer   at the average amount paid all coun-
     ty oPficerB where the amount 80 fixed would
     not fall within the prescribed     statutory
     litits   of compe~satlon for the particular
     0rfiO$. Salaries 0r county officers       in coun-
     ties having a population    of 20,000 Inhabitants
     or more may be changed at any time 80 long as
     the salaries   remain wIthin the limits provided
     by law.    Attg, Gen. Op. V-912 (1949).

                                        Yo~urs very truly,
APPROVED:
                                          PRICE DANIEL
J. C. Davis, Jr.                        Attorney General
County Affairs Division
Everett HutchInson
Eiecutive pssistant                     m
                                              w+John Reeves
Charles D. Hathews                                Assistant
First Assistant
JR:mw